Exhibit 10.1

FORM OF WAIVER

The undersigned, the holder (the “Holder”) of that certain Subordinated
Unsecured Promissory Note dated as of July 31, 2009, as amended by Amendment
No. 1 to Subordinated Unsecured Promissory Note dated as of April 30, 2010, made
by Great American Group, Inc. (the “Company”) in the original aggregate
principal amount of $[        ] (as amended, the “Note”), hereby agrees to an
extension of the payment due date for the principal payment due under the Note
on July 31, 2011 until [August 31, 2011/October 15, 2011/December 15, 2011].
Interest shall continue to accrue on the unpaid principal amount of the Note at
[three and three quarters/twelve] percent ([3.75/12.0]%) as set forth in the
Note and not at the Default Rate (as that term is defined in the Note), and the
Note may continue to be prepaid in whole or in part by the Company without
penalty in accordance with Section 2 of the Note. Nothing in this Waiver shall
be deemed to constitute a waiver of compliance by the Company with any other
term or provision of the Note, including payments of principal required to be
made by the undersigned on any date other than July 31, 2011 and any payments of
interest required to be made to the undersigned.

The waiver set forth above shall be limited precisely as written. Except as
expressly set forth herein, the terms, provisions and conditions of the Note
shall remain in full force and effect.

Dated: [July 29, 2011/August 3, 2011]

 

[                                         ] [                              
                  ]

Agreed and Accepted by:

GREAT AMERICAN GROUP, INC.

 

By:  

/S/ PAUL ERICKSON

    Paul Erickson, Chief Financial Officer